Amendment to the Claims Authorized Via Telephonic Interview
1.	As explained in the attached telephonic interview summary, on 01/28/2021 applicant’s representative authorized examiner to make the following claim amendments:
Claims
1. 	(Currently Amended) A utility vehicle, comprising:
	a device for displaying a portion on a screen, the portion being concealed by an object at least in part, and the object being arranged between the portion and a vehicle driver and the screen being arranged between the vehicle driver and the object, the portion being located in a region that is recorded by a camera setup,
	wherein the device has a determination device having a first sensor and a second sensor,
	wherein the first sensor is provided and set up to determine a position of at least one eye of the vehicle driver relative to a utility vehicle cabin,
	wherein the second sensor is provided and set up to determine a position of the screen relative to the utility vehicle cabin,
	wherein the first and second sensors are mounted on the screen,
wherein the determination device determines a position of the portion in the recorded region using the position of the at least one eye and the position of the screen,
wherein the portion is displayed by the screen,
	wherein, with the at least one eye determined by the first sensor to be at a first eye position and the screen determined by the second sensor to be at a first screen 
	wherein, with the at least one eye determined by the first sensor to be at the first eye position and the screen determined by the second sensor to be at a second screen position, the position of the portion in the recorded region displayed by the screen is a second portion position differing spatially from the first portion position,
	wherein, with the at least one eye determined by the first sensor to be at a second eye position and the screen determined by the second sensor to be at the first screen position, the position of the portion in the recorded region displayed by the screen is a third portion position differing spatially from the first portion position, and
	wherein, with the at least one eye determined by the first sensor to be at the second eye position and the screen determined by the second sensor to be at the second screen position, the position of the portion in the recorded region displayed by the screen is a fourth portion position differing spatially from each of the first portion position, the second portion position and the third portion position.

	2.	(Cancelled)

	3.	(Currently Amended) The utility vehicle according to claim 1, wherein a viewing angle is additionally determined by 



	5.    (Previously Presented) The utility vehicle according to claim 1, wherein the determination device determines a distance from the at least one eye to the screen from the position of the at least one eye and the position of the screen.

	6.    (Previously Presented) The utility vehicle according to claim 1, wherein the camera setup has exactly one camera unit.

	7.    (Previously Presented) The utility vehicle according to claim 1, wherein the camera setup has two camera units, the two camera units being arranged relative to one another such that a stereoscopic imaging of the portion is performed by the camera setup.

	8.    (Currently Amended) A method for displaying a portion on a screen, the portion being concealed by an object and the object being arranged between the portion and a vehicle driver, and the screen being arranged between the vehicle driver and the object, the portion being located in a region that is recorded by a camera setup, wherein the method comprises:
	recording the region by the camera setup;
	detecting a position of at least one eye of the vehicle driver by a first sensor of a determination device;

	determining a position of the portion in the recorded region based on the position of the at least one eye and the position of the screen; and
	displaying the portion on the screen, wherein, with the at least one eye determined by the first sensor to be at a first eye position and the screen determined by the second sensor to be at a first screen position, the position of the portion in the recorded region displayed by the screen is a first portion position,
	wherein, with the at least one eye determined by the first sensor to be at the first eye position and the screen determined by the second sensor to be at a second screen position, the position of the portion in the recorded region displayed by the screen is a second portion position differing spatially from the first portion position,
	wherein, with the at least one eye determined by the first sensor to be at a second eye position and the screen determined by the second sensor to be a the first screen position, the position of the portion in the recorded region displayed by the screen is a third portion position differing spatially from the first portion position, and
	wherein, with the at least one eye determined by the first sensor to be at the second eye position and the screen determined by the second sensor to be at the second screen position, the position of the portion in the recorded region displayed by the screen is a fourth portion position differing spatially from each of the first portion position, the second portion position and the third portion position.



	10.    (Canceled)

11.    (Canceled)

	12.	(Previously Presented) The utility vehicle according to claim 1, wherein the portion is entirely concealed by the object.

	13.	(Previously Presented) A vehicle, comprising: 
a display device comprising a screen; 
a camera; and
	a determination device comprising a first sensor and a second sensor, 
wherein:
	the camera obtains an image of a region,
		the region includes a portion that is at least partially concealed by an object positioned between the region and a vehicle driver,
		the display device displays the portion of the region imaged by the camera
on the screen,
		the screen is located between the vehicle driver and the object, 
the first sensor determines a position of at least one eye of a vehicle

		the second sensor determines a position of the screen relative to the utility vehicle cabin,
		the first sensor and the second sensor are mounted on the screen, 
the determination device determines a position of the portion in the
region displayed on the screen using the position of the at least one eye and the position of the screen,
		when the first sensor determines the at least one eye to be in a first eye position and the second sensor determines the screen to be in a first screen position, the determination device displays the position of the concealed portion in a first position,
		when the first sensor determines the at least one eye to be in the first eye position and the second sensor determines the screen to be in a second screen position, the determination device displays the position of the concealed portion in a second position differing spatially from the first position,
		when the first sensor determines the at least one eye to be in a second eye position and the second sensor determines the screen to be in the first screen position, the determination device displays the position of the concealed portion in a third position differing spatially from the first position, and
		when the first sensor determines the at least one eye to be in the second eye position and the second sensor determines the screen to be in the second screen position, the determination device displays the position of the concealed  differing spatially from each of the first position, the second position and the third position.

14.    (Previously Presented) The vehicle according to claim 13, wherein the camera is arranged on the outside of the utility vehicle cabin.

15.    (Previously Presented) The vehicle according to claim 13, wherein the first sensor is an infrared sensor, and wherein the second sensor is an infrared sensor.

16.    (Previously Presented) The vehicle according to claim 13, wherein the determination device determines a distance from the at least one eye to the screen.
Claims Allowed
2.	Claims 1, 3-10 and 12-16 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
Reasons for Allowance
4.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “wherein, with the at least one eye(Fig. 2: 16 corresponding to the undashed lines) determined by the first sensor(Fig. 2: 9) to be at the first eye position (¶¶0038-0039) and the screen(Fig. 2: 4) determined by the second sensor(Fig. 2: 10) to be at a second screen position (¶¶0038-0039), the position of the portion(Fig. 2: 3) in the recorded region(Fig. 2: 7) displayed by the screen(Fig. 2: 4) is a second portion position (Fig. 2: 3; ¶¶0038-0039) differing spatially from the first portion position (Fig. 2: 3; ¶¶0038-0039), 
wherein, with the at least one eye(Fig. 2: 16) determined by the first sensor(Fig. 2: 9) to be at a second eye position(Fig. 2: 16 corresponding to the dashed lines; ¶0040) and the screen(Fig. 2: 4) determined by the second sensor(Fig. 2: 10) to be at the first screen position (¶¶0038-0039), the position of the portion(Fig. 2: 3) in the recorded region(Fig. 2: 7) displayed by the screen(Fig. 2: 4) is a third portion position (Fig. 2: 3; ¶¶0038-0040) differing spatially from the first portion position (Fig. 2: 3; ¶¶0038-0039), 
and wherein, with the at least one eye (Fig. 2: 16) determined by the first sensor (Fig. 2: 9) to be at the second eye position(Fig. 2: 16 corresponding to the dashed lines; ¶0040) and the screen(Fig. 2: 4) determined by the second sensor(Fig. 2: 10) to be at the second screen position (¶¶0038-0039), the position of the portion(Fig. 2: 3) in the recorded region(Fig. 2: 7) displayed by the screen(Fig. 2: 4) is a fourth portion position (Fig. 2: 3; ¶¶0038-0040) differing spatially from each of the first portion position (Fig. 2: 3; ¶¶0038-0040), the second portion position (Fig. 2: 3; ¶¶0038-0040) and the third portion position (Fig. 2: 3; ¶¶0038-0040)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2010/0289899 A1 to Hendron et al. (“Hendron”) in view of U.S. Patent Pub. No. 2013/0016102 A1 to Look et al. (“Look”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 1 Hendron discloses a utility vehicle(10)(Fig. 1; ¶0016), comprising:
	a device(108, 200)(Fig. 5; ¶¶0023, 0035) for displaying a portion(102, 110)(Figs. 2-3; ¶¶0019-0021) on a screen(108)(Figs. 3-5; ¶¶0018-0019, 0021, 0040-0041), the portion(102, 110)(Figs. 2-3; ¶¶0019-0021) being concealed by an object(18, 104) at least in part(Figs. 1, 3-4a; ¶¶0002, 0019, especially – “obstruction 104 may represent loader boom 18, for example”; 0021), and the object(18, 104) being arranged between the portion(102, 110)(Figs. 2-3; ¶¶0019-0021) and a vehicle driver(Figs. 1, 3-4; ¶¶0002, 0018, 0019, especially – “an operator seated in operation station 22 of loader 10”; 0021, 0045-0046) and the screen(108)(Figs. 3-5; ¶¶0021, 0027, 0044) being arranged between the vehicle driver(¶¶0018, 0045-0046) and the object(18, 104)(Figs. 1, 3-4a; ¶¶0018-0019, 0021), the portion(102, 110)(Figs. 2-3; ¶¶0019-0021) being located in a region(110)(Fig. 4; ¶0021) that is recorded by a camera setup(106)(Figs. 3, 5; ¶¶0021, 0024, 0026),
	wherein the device(108, 200)(Fig. 5; ¶¶0023, 0035) has a determination device(200)(Fig. 5; ¶0023); a first sensor(202)(Fig. 5; ¶¶0030-0032) and a second sensor(¶0027, especially – “laser range finding technology, sonar range finding technology, stereoscopic technology, or light detecting and ranging (LIDAR) technology” – each of these technologies inherently includes a sensor),
	wherein the first sensor(202)(Fig. 5; ¶¶0030-0032) is provided and set up to determine a position of at least one eye of the vehicle driver relative to a coordinate grid (Figs. 3-5; ¶¶0020; 0029, especially – “vantage point 100 of observer…may be placed on a coordinate grid, such as the same coordinate grid that also includes captured image 110”, 0032; 0035),
	wherein the second sensor (¶0027, especially – “laser range finding technology, sonar range finding technology, stereoscopic technology, or light detecting and ranging (LIDAR) technology” – each of these technologies inherently includes a sensor) is provided and set up to determine a position of the screen(108)(Figs. 3-5; ¶0027) relative a coordinate grid (¶¶0027, especially – “Captured image 110 and display may be placed on a coordinate grid to located captured image 110 relative to display 108”; 0029, especially – “coordinate grid that also includes captured image 110”),
	wherein the determination device(200)(Fig. 5; ¶0023) determines a position of the portion(102, 110)(Figs. 2-3; ¶¶0019-0021) in the recorded region(Figs. 2-3;  using the position of the at least one eye and the position of the screen(108)(Figs. 3-5; ¶¶0028-0029, 0032, 0033-0035; 0037 and 0039 – this discloses a determination device {Fig. 200’s digital module} processing inputs from one or more cameras {Figs. 3, 5: 106} and an eye tracking sensor {FIG. 5: 202} to determines a portion of an unobstructed image {Fig. 2: a portion of 110 represents a portion of scene/area 102 that includes the number 2} recorded by the camera(s) that corresponds to what a user is not able to view due to an object obstructing the user’s viewpoint.  The display then displays to a user a modified image {Fig. 3: 112} that includes this portion {Fig. 2: a portion of 110 represents a portion of scene/area 102 that includes the number 2} on the screen {Figs. 3-5: 108 depicts the number 2}.),
wherein the portion(102, 110)(Figs. 2-3; ¶¶0019-0021) is displayed by the screen(108)(Figs. 3-5; ¶¶0028-0029, 0032, 0033-0035; 0037 and 0039 – this discloses a determination device {Fig. 200’s digital module} processing inputs from one or more cameras {Figs. 3, 5: 106} and an eye tracking sensor {FIG. 5: 202} to determines a portion of an unobstructed image {Fig. 2: a portion of 110 represents a portion of scene/area 102 that includes the number 2} recorded by the camera(s) that corresponds to what a user is not able to view due to an object obstructing the user’s viewpoint.  The display then displays to a user a modified image {Fig. 3: 112} that includes this portion {Fig. 2: a portion of 110 represents a portion of scene/area 102 that includes the number 2} on the screen {Figs. 3-5: 108 depicts the number 2}.),
	wherein, with the at least one eye determined by the first sensor(202)(Fig. 5; ¶¶0020, 0029, 0032, 0035) to be at a first eye position (¶¶0018, 0031-0032, 0045-0046).
Hendron does not expressly disclose a determination device having a first sensor and a second sensor; wherein the first sensor is provided and set up to determine a position of at least one eye of the vehicle driver relative to a utility vehicle cabin, wherein the second sensor is set up to determine a position of the screen relative to the utility vehicle cabin, wherein the first and second sensors are mounted on the screen,
	wherein, with the at least one eye determined by the first sensor to be at a first eye position and the screen determined by the second sensor to be at a first screen position, the position of the portion in the recorded region displayed by the screen is a first portion position,
	wherein, with the at least one eye determined by the first sensor to be at the first eye position and the screen determined by the second sensor to be at a second screen position, the position of the portion in the recorded region displayed by the screen is a second portion position differing spatially from the first portion position,
	wherein, with the at least one eye determined by the first sensor to be at a second eye position and the screen determined by the second sensor to be at the first screen position, the position of the portion in the recorded region displayed by the screen is a third portion position differing spatially from the first portion position, and
	wherein, with the at least one eye determined by the first sensor to be at the second eye position and the screen determined by the second sensor to be at the second screen position, the position of the portion in the recorded region displayed by the screen is a fourth portion position differing spatially from each of the first portion position, the second portion position and the third portion position.
Look discloses a determination device(300, 1100)(FIGs. 3, 11; ¶¶0028, 0051-0052) having a first sensor(304, 1104)(FIGs. 3, 11; ¶¶0030, 0051-0052) and a second sensor(308, a second 1104 or 1106)(FIGs. 3, 11; ¶¶0021, 0030, 0051-0052); wherein the first sensor(304, 1104) is provided and set up to determine a position of at least one eye user(FIGs. 2(a), 2(b), 3, 11; ¶¶0027, 0030, 0051-0052), wherein the second sensor(308, a second 1104 or 1106)(FIGs. 3, 11; ¶¶0021, 0030, 0051-0052) is set up to determine a position of the screen(204)(FIGs. 2(a), 2(b); ¶0027), wherein the first(304, 1104)(FIGs. 3, 11; ¶¶0030, 0051-0052) and second sensors(308, a second 1104 or 1106)(FIGs. 3, 11; ¶¶0021, 0030, 0051-0052) are mounted on the screen(204)(FIGs. 2(a), 2(b): 304 or 1104; ¶¶0030, 0051),
	wherein, with the at least one eye determined by the first sensor(304, 1104)(FIGs. 3, 11; ¶¶0030, 0051-0052) to be at a first eye position (FIG. 2(a); ¶0027) and the screen (204)(FIG. 2(a); ¶0027) determined by the second sensor (308, a second 1104 or 1106)(FIGs. 3, 11; ¶¶0021, 0030, 0051-0052) to be at a first screen position (FIG. 2(a); ¶0027), the position of the portion displayed by the screen (240)(FIG. 2(a); ¶0027) is a first portion position (240)(FIG. 2(a); ¶¶0018, 0027).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hendron with Look to provide
a utility vehicle that is able to more accurately detect a user’s vantage point by locating the sensors closer to the user.
Hendron and Look do not teach wherein, with the at least one eye determined by the first sensor to be at the first eye position and the screen determined by the second sensor to be at a second screen position, the position of the portion in the recorded region displayed by the screen is a second portion position differing spatially from the first portion position, wherein, with the at least one eye determined by the first sensor to be at a second eye position and the screen determined by the second sensor to be at the first screen position, the position of the portion in the recorded region displayed by the screen is a third portion position differing spatially from the first portion position, and wherein, with the at least one eye determined by the first sensor to be at the second eye position and the screen determined by the second sensor to be at the second screen position, the position of the portion in the recorded region displayed by the screen is a fourth portion position differing spatially from each of the first portion position, the second portion position and the third portion position, as claimed.  
	Independent claim 8 identifies the distinct features: “wherein, with the at least one eye(Fig. 2: 16 corresponding to the undashed lines) determined by the first sensor (Fig. 2: 9) to be at the first eye position(¶¶0038-0039) and the screen(Fig. 2: 4) determined by the second sensor(Fig. 2: 10) to be at a second screen position (¶¶0038-0039), the position of the portion(Fig. 2: 3) in the recorded region (Fig. 2: 7) displayed by the screen(Fig. 2: 4) is a second portion position (Fig. 2: 3; ¶¶0038-0039) differing spatially from the first portion position (Fig. 2: 3; ¶¶0038-0039),
	wherein, with the at least one eye (Fig. 2: 16) determined by the first sensor (Fig. 2: 9) to be at a second eye position(Fig. 2: 16 corresponding to the dashed lines; ¶0040) and the screen(Fig. 2: 4) determined by the second sensor (Fig. 2: 10) to be a the first screen position (¶¶0038-0039), the position of the portion(Fig. 2: 3) in the recorded region(Fig. 2: 7) displayed by the screen(Fig. 2: 4) is a third portion position (Fig. 2: 3; ¶¶0038-0040) differing spatially from the first portion position (Fig. 2: 3; ¶¶0038-0039), and
	wherein, with the at least one eye(Fig. 2: 16) determined by the first sensor (Fig. 2: 9) to be at the second eye position (Fig. 2: 16 corresponding to the dashed lines; ¶0040) and the screen (Fig. 2: 4) determined by the second sensor(Fig. 2: 10) to be at the second screen position (¶¶0038-0039), the position of the portion(Fig. 2: 3) in the recorded region(Fig. 2: 7) displayed by the screen(Fig. 2: 4) is a fourth portion position (Fig. 2: 3; ¶¶0038-0040)differing spatially from each of the first portion position, the second portion position and the third portion position”, with all other limitations as claimed.  The above analysis of claim 1 providing specifics of what the closest prior art teaches is applicable to this claim as these two claims contain similar limitations.  
Independent claim 13 identifies the distinct features: “when the first sensor(Fig. 2: 9) determines the at least one eye(Fig. 2: 16 corresponding to the undashed lines) to be in the first eye position (¶¶0038-0039) and the second sensor(Fig. 2: 10) determines the screen(Fig. 2: 4) to be in a second screen position (Fig. 2: 3; ¶¶0038-0039), the determination device(Fig. 2: 8) displays the position of the concealed portion (Fig. 2: 3) in a second position (¶¶0038-0039) differing spatially from the first position (¶¶0038-0039),
	when the first sensor(Fig. 2: 9) determines the at least one eye(Fig. 2: 16) to be in a second eye position(Fig. 2: 16 corresponding to the dashed lines; ¶0040) and the second sensor (Fig. 2: 10) determines the screen (Fig. 2: 4) to be in the first screen position (¶¶0038-0039), the determination device(Fig. 2: 8) displays the position of the concealed portion(Fig. 2: 3) in a third position (Fig. 2: 3; ¶¶0038-0040) differing spatially from the first position (Fig. 2: 3; ¶¶0038-0039), and
when the first sensor(Fig. 2: 9) determines the at least one eye(Fig. 2: 16) to be in the second eye position and the second sensor determines the screen to be in the second screen position(Fig. 2: 16 corresponding to the dashed lines; ¶0040), the determination device(Fig. 2: 8) displays the position of the concealed portion (Fig. 2: 3) in a fourth position (Fig. 2: 3; ¶¶0038-0040) differing spatially from each of the first position (Fig. 2: 3; ¶¶0038-0040), the second position (Fig. 2: 3; ¶¶0038-0040) and the third position (Fig. 2: 3; ¶¶0038-0040)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2010/0289899 A1 to Hendron et al. (“Hendron”) in view of U.S. Patent Pub. No. 2013/0016102 A1 to Look et al. (“Look”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of these claims.  The above analysis of claim 1 providing specifics of what the closest prior art teaches is applicable to this claim as these two claims contain similar limitations.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692